

116 HR 1929 IH: To amend the Internal Revenue Code of 1986 to permanently extend the qualified fuel cell motor vehicles credit.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1929IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Rouda introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the qualified fuel cell motor vehicles credit. 
1.Permanent extension of qualified fuel cell motor vehicles credit 
(a)In generalSection 30B(k) of the Internal Revenue Code of 1986 is amended by striking paragraph (1) and by redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively. (b)Effective dateThe amendment made by this section shall apply to property purchased after December 31, 2017. 
